Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	In response to the continuation application filed on 04/12/2021, claims 1–20 are allowed.

	This instant application is a continuation of application No. 16/394,215, filed on 04/25/2019 (now Pat. No. 10,977,072).


EXAMINER’S AMENDMENT
4.	The listing of claims in the filings represents the latest version of the claims in the application, except for claims 1 and 2.

	Claim 1 has been amended as follows (replacing commas with semicolons):

1.	(Currently Amended)   A system comprising: a processor; and a memory storing computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations comprising:
receiving a virtual machine creation request that includes a virtual processing requirement and a virtual memory requirement for a virtual machine;[[,]]
accessing a physical host infrastructure map that identifies remainder resources from physical host servers within a datacenter;[[,]]
determining whether each of the remainder resources can be accessed via a dedicated communication path;[[,]]
designating at least a portion of the remainder resources determined to be accessible via dedicated communication paths to a candidate resource set;[[,]]
creating a simulation test routine based on the virtual processing requirement and the virtual memory requirement;[[,]]
establishing a dedicated processing path and a dedicated memory path for the candidate resource set;[[,]] and
initiating the simulation test routine on the candidate resource set via the dedicated processing path and the dedicated memory path.

Claim 2 has been amended as follows (deleting extra period):

2.	(Currently Amended)   The system of claim 1, wherein the remainder resources comprise a plurality of unassigned processing units and a plurality of unassigned memory devices, and where the candidate resource set comprises at least one unassigned processing unit from the plurality of unassigned processing units and at least one unassigned memory device from the plurality of unassigned memory devices.[[.]]


** End of EXAMINER’S AMENDMENT **






Reason for Allowance
The following is the Examiner’s statement of reasons for allowance: 

The prior art of record, when viewed individually or in combination, does not expressly teach nor render obvious the features in independent claims 1, 8, and 15, viewing each as a whole, specific to the recited limitations (and similar limitations of commensurate scope) of:

“accessing a physical host infrastructure map that identifies remainder resources from physical host servers within a datacenter,
determining whether each of the remainder resources can be accessed via a dedicated communication path,
designating at least a portion of the remainder resources determined to be accessible via dedicated communication paths to a candidate resource set,
creating a simulation test routine based on the virtual processing requirement and the virtual memory requirement,
establishing a dedicated processing path and a dedicated memory path for the candidate resource set, and
initiating the simulation test routine on the candidate resource set via the dedicated processing path and the dedicated memory path.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
July 12, 2022